Ease 1:18-ey-01654-AJN Beeument 82 FitdadaaAle? page PBs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALTIMEO ASSET MANAGEMENT, Case No. 1:19-cv-01654-AJN
Individually and On Behalf of All Others
Similarly Situated, fPROPOSEP} ORDER
APPOINTING LEAD PLAINTIFF AND
Plaintiff, APPROVING LEAD COUNSEL

Bate eee rere ina

bee | . : . " . - DIILSL TD a are mnt

ae
fl
; it
1
j
5

ae
at t

WUXI PHARMATECH (CAYMAN) INC.,
GE LI, EDWARD HU, NING ZHAO,
XIAOZHONG LIU, ZHAOHUI ZHANG,
NEW WUXI LIFE SCIENCE HOLDINGS
LIMITED, NEW WUXI LIFE SCIENCE
LIMITED, WUXI MERGER LIMITED,
G&C PARTNERSHIP L.P., ABG II-WX
LIMITED, BOYU CAPITAL FUND If, L-P.,
HILLHOUSE CAPITAL FUND IL, LP.,
PING AN LIFE INSURANCE COMPANY
OF CHINA. LTD., TEMASEK LIFE
SCIENCES PRIVATE LIMITED, G&C IV
LIMITED, YINFU CAPITAL
MANAGEMENT CO., YUNFENG II WX
LIMITED, SEQUOIA CAPITAL CHINA
GROWTH FUND II, L.P., CONSTANT
CYPRESS LIMITED, and SPDB
INTERNATIONAL HOLDINGS LIMITED,

oo

ory Y

cer meme ee A tL nana mT
os
ea rose Cn an

Cwm omen are cman
.

i
i é
[o—-

sw 2108 |

te

Defendants.

 

 
Ease 4:49-€V-81854-AIN Beeument 62 piberor3716° Paqerr-ofls3

WHEREAS, the Court has considered the competing motions for Appointment of Lead
Plaintiff and Approval of Lead Counsel,
IT IS HEREBY ORDERED THAT:
1. Having reviewed all pending motions and accompanying memoranda of law, the
Court hereby appoints Altimeo Asset Management (“Altimeo”) as Lead Plaintiff in the above-
captioned action (the “Action”). Altimeo satisfies the requirements for Lead Plaintiff pursuant to
Section 21D(a)(3)(B)(iii) of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).
2. Lead Plaintiff, pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, has selected
and retained Pomerantz LLP as Lead Counsel for the Class in the Action.
3. Lead Counsel shall have the following responsibilities and duties, to be carried
out either personally or through counsel whom lead counsel shall designate:
(a) to coordinate the briefing and argument of motions;
(b) to coordinate the conduct of discovery proceedings;
(c) to coordinate the examination of witnesses in depositions;

(d) to coordinate the selection of counsel to act as a spokesperson at pretrial
conferences;

(e) to call meetings of the plaintiffs’ counsel as they deem necessary and
appropriate from time to time;

(f) to coordinate all settlement negotiations with counsel for defendants;

(g) to coordinate and direct the pretrial discovery proceedings and the
preparation for trial and the trial of this matter and to delegate work
responsibilities to selected counsel as may be required; and

(h) to supervise any other matters concerning the prosecution, resolution or
settlement of the Action.

4. No motion, request for discovery, or other pretrial proceedings shall be initiated
or filed by any plaintiffs without the approval of lead counsel, so as to prevent duplicative

pleadings or discovery by plaintiffs. No settlement negotiations shall be conducted without the

 
€ase 4:49-6¥-84654-AJN Beeument 62 Fieacha73P1o9 pagecspB3s

approval of lead counsel.

5. Counsel in any related action that is consolidated with this Action shall be bound
by this organization of plaintiffs’ counsel.

6. Lead Counsel shall have the responsibility of receiving and disseminating Court
orders and notices.

7. Lead Counsel shall be the contact between plaintiffs’ counsel, and shall direct and
coordinate the activities of plaintiffs’ counsel.

8. Defendants shall effect service of papers on plaintiffs by serving a copy of same
on lead counsel by overnight mail service, electronic or hand delivery. Lead Plaintiff shall effect
service of papers on defendants by serving a copy of same on defendants’ counsel by overnight
mail service, electronic or hand delivery.

9. During the pendency of this litigation, or until further order of this Court, the
parties shall take reasonable steps to preserve all documents within their possession, custody, or
control, including computer-generated and stored information, and materials such as
computerized data and electronic mail, containing information which is relevant or which may
lead to the discovery of information relevant to the subject matter of the pending litigation.

SO ORDERED.

Dated: Moy a , 2019
New York, New York

  
   

 

®NORABLE ALISON J. NATHAN
NITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
